Title: To Benjamin Franklin from the Continental Congress: Commission and Instructions, [28 September 1782]
From: Continental Congress
To: Franklin, Benjamin


I.
[September 28, 1782]
The United States in Congress Assembled— To all who shall see these presents send Greeting—
It having been represented to Congress by their Minister Plenipoy: at the Court of Versailles, that the King of Sweden has signified by his Ambassador at that Court to our said Minister, his desire to enter into a treaty with the United States in Congress Assembled, and We being willing to promote the same, for establishing harmony & good intercourse between the Citizens of the United States, and the Subjects of the said King Know Ye therefore that we confiding in the integrity, prudence and ability of the honorable Benjn. Franklin Esq have nominated, constituted & appointed and by these Presents do nominate, constitute and appoint the said Benjamin Franklin our Minister Plenipotentiary, giving him full Powers general and Special to act in that Quality; to confer, treat, agree & conclude with the Person or Persons vested with equal Powers by the said King, of and concerning a Treaty of Amity & Commerce between the United States in Congress Assembled, and the King of Sweden, and whatever shall be so agreed & concluded for us and in our Name to sign and thereupon to make such Treaty, Conventions & Agreements as he shall judge conformable to the ends we have in view; hereby promising in good faith that we will accept, ratify & execute whatever shall be agreed, concluded & signed by our said Minister: And Whereas it may so happen that our aforesaid Minister may die or be otherwise incapacitated to execute this Commission We do in that case by these presents Constitute and appoint the honble. John Adams our Minister Plenipotentiary for the purpose aforesaid. And in case of his Death or incapacity We appoint the honorable John Jay our Minister Plenipotentiary for the purpose aforesaid. And in case of his Death or incapacity also We do appoint the honble. Henry Laurens our Minister Plenipotentiary for the purpose aforesaid, with all the Powers herein before Delegated to the honble. Benjn. Franklin.
In Testimony whereof we have caused the Seal of the United States of America to be affixed to these Presents. Witness His Excellency John Hanson Esq. President of the United States in Congress Assembled the twenty Eighth Day of September in the Year of our Lord one thousand seven hundred and Eighty two—and of our Sovereignty and Independence the seventh.
Form of Commission to B. Franklin for negotiating Treaty with Sweden & Instructions.—
 
II.
[September 28, 1782]
I.
You are to negotiate & conclude the proposed treaty of Amity & Commerce with the Person or Persons that shall be appointed by his Swedish Majesty, at Paris, and not elsewhere, unless some other place should be fixed on for negotiating a General Peace, in which case you may negociate and Conclude it at the same Place.
2.
As we shall be better able to Judge by experience, What Commercial Regulations will be most beneficial for the Citizens & Subjects of the Contracting Powers; it is our desire that the treaty be made for twelve Years only.
3.
It is possible that the 4th Article in the Plan of a treaty may be objected to on the part of the King of Sweden as unequal he having more Ships of War than the United States & not being engaged in any War which may render protection necessary to the Ships of his Subjects. He may also apprehend that the giving Protection to our Vessels may involve him in a War with Great Britain. To this it may be answered, that the 15th Article is as unequally in favor of Sweden, giving her the benefit of the carrying Trade, which cannot be enjoyed by the Citizens of the United States. Therefore the one Article may be set against the other. But as the direct & essential object of the treaty is to obtain the Recognition of our Independency by another European power— You are instructed not to adhere to the 4th Article so as to prevent the conclusion of the Treaty. Upon the same principle You may also use Your discretion in extending the Term of the Treaty to twenty Years but no farther.
You are also at liberty in case it be found necessary to recede from the stipulation proposed in the 9th Article that whatever shall be found laden by the Subjects & Inhabitants of either party on any Ship belonging to the Enemies of the other shall be subject to Confiscation.
